Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-19, 21-23, 25, 30-33, and 35 are currently amended. 
Claims 1-15, 24, 29, and 34 are canceled. 
Claims 20, 26-28, and 30 are previously presented. 
Objections to drawings as well as claims 18 and 19 are withdrawn based on applicant’s amendments.
101 and 112b rejections are withdrawn based on applicant’s amendments.
Claims 16-23, 25-28, 30-33, and 35 are currently pending and have been examined.

Allowable Subject Matter
Claims 16-23, 25-28, 30-33, and 35 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Takizawa (U.S. Patent No. 5812432) teaches a robot controlling method that comprises receiving by a first controller, an information synchronization instruction sent by a main controller, performing by the first controller information synchronization instruction with a second controller according to the information synchronization instruction, and sending, by the first controller, a synchronization instruction to the second controller. Wang (U.S. Publication No. 20120197439) teaches a first controller that is a chassis controller and a second controller that is a rotation 
None of the prior art of record, either individually or in combination, teaches or suggests: A robot controlling method, comprising: receiving, by a chassis controller, an information synchronization instruction sent by a main controller; performing, by the chassis controller, information synchronization with a rotation controller according to the information synchronization instruction; sending, by the chassis controller, a synchronous rotation instruction to the rotation controller, and controlling a chassis motor to drive a robot chassis to rotate at a predetermined angular velocity relative to a ground; performing, by the rotation controller, data initialization according to the information synchronization instruction, wherein the information synchronization instruction comprises information on a maximum angular velocity, an angular acceleration, and an angle of rotation; and controlling, by the rotation controller, a rotation motor to drive a robot rotation to synchronously rotate at an angular velocity relative to the rotating robot chassis according to the synchronous rotation instruction, wherein a direction of the angular velocity relative to the ground of the robot chassis is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664